

116 HR 1970 IH: Medicare Access to Radiology Care Act of 2019
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1970IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Michael F. Doyle of Pennsylvania (for himself, Mr. Olson, Mr. Kind, Mr. Gianforte, Mr. Sarbanes, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for payment for services of radiologist assistants under the Medicare program, and for other purposes. 
1.Short titleThis Act may be cited as the Medicare Access to Radiology Care Act of 2019. 2.Medicare payment for radiologist assistant services (a)CoverageSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— 
(1)in subsection (s)(2)(K)— (A)by striking the semicolon at the end of clause (ii) and inserting a comma; and 
(B)by adding at the end the following new clause:  (iii)radiologist assistant services (as defined in subsection (kkk)(1));; and 
(2)by adding at the end the following new subsection:  (kkk)Radiologist Assistant Services; Radiologist Assistant (1)The term radiologist assistant services means services— 
(A)performed by a radiologist assistant (as defined in paragraph (2)) under the supervision of a radiologist as an employee, leased employee, or independent contractor of the supervising radiologist; and (B)which the radiologist assistant is legally authorized to perform under State law (or the State regulatory mechanism provided by State law). 
(2)The term radiologist assistant means a radiographer who is certified by the American Registry of Radiologic Technologists as a registered radiologist assistant or by the Certification Board for Radiology Practitioner Assistants as a radiology practitioner assistant to perform radiologic procedures under the supervision of a radiologist.. (b)Payment in relation to physician fee schedule (1)Payment levelSection 1833(a)(1)(O) of such Act (42 U.S.C. 1395l(a)(1)(O)) is amended by striking or clinic nurse specialists and inserting clinic nurse specialists, or radiologist assistant services. 
(2)Application of fee schedule in hospital, ambulatory surgical center settingsSection 1848(a) of such Act (42 U.S.C. 1395w–4(a)) is amended by adding at the end the following new paragraph:  (10)Application of fee schedule for radiologist assistant services in hospital, ambulatory surgical center settings (A)In generalIn the case of radiologist assistant services (as defined in section 1861(kkk)(1)) furnished in a facility setting (as defined in subparagraph (B)), payment for such services furnished in such setting shall be made to the supervising radiologist in an amount determined pursuant to section 1833(a)(1)(O). 
(B)Facility setting definedIn this paragraph, the term facility setting means— (i)a hospital or critical access hospital; 
(ii)an ambulatory surgical center; and (iii)such other providers of services as the Secretary may specify.. 
(3)Payment to supervising radiologistThe first sentence of section 1842(b)(6) of such Act (42 U.S.C. 1395u(b)(6)) is amended— (A)by striking and before (J); and 
(B)by inserting before the period at the end the following: , and (K) in the case of services described in clause (iii) of section 1861(s)(2)(K) (relating to radiologist assistant services), payment shall be made to the supervising radiologist. (4)Rules of constructionNothing in this section, or the amendments made by this section, shall be construed as affecting— 
(A)coverage of and payment for the technical component (including the technical component of a global fee) with respect to imaging services under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) as in effect before the date of the enactment of this Act; (B)the amount of payment made for physicians’ services under such title when furnished solely by a radiologist; or 
(C)the amount of payment made under such title for services furnished by a hospital, critical access hospital, ambulatory surgical center or any other facility setting specified by the Secretary under section 1848(a)(10)(B)(iii) of the Social Security Act (as added by paragraph (3)), as the case may be. (c)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2020. 
